Title: To Thomas Jefferson from Benjamin H. Latrobe, 13 March 1803
From: Latrobe, Benjamin H.
To: Jefferson, Thomas


          
            Dear Sir,
            Philadelphia March 13th. 1803
          
          I received your favor of the 6th with the most grateful sentiments. It did not reach me till the 11th. I cannot better express the sense I have of your kindness, than by setting off for Washington as soon as I can leave my business with convenience, & safety. This will be in 2 or 3 days at furthest. I have already made my principal arrangements.—The failure of my partners Messrs. Bollmann, has thrown the weight of our Iron concern upon my shoulders, & renders it impossible for me at this moment to say that I shall be able to accept of your generous offer.—But I will devote myself to the compleat organisation of the business of the Season with the same zeal and activity, as if I could go through with it: and as I shall have the honor to see you at Washington, I will give you my decission then. My sincere wish is to be employed near you, & under your direction.—In the mean time, I beg you to believe me with the truest respect
          Yours faithfully
          
            B Henry Latrobe.
          
        